Title: Editorial Note
From: 
To: 



            While drafting his 10 Jan. 1816 response to Horatio G. Spafford’s letter of 25 Dec. 1815, Jefferson digressed from comments on Spafford’s enclosed manuscript  to what he here describes to Thomas Ritchie as a “tirade” on a religious publication sent to him by  Benjamin Waterhouse on 14 Dec. 1815. The work in question, Lyman Beecher’s pamphlet On the Importance of Assisting Young Men of Piety and Talents in Obtaining an Education for the Gospel Ministry (1st ed., New Haven, [1814]; 2d. ed., Andover, [1815]), was in Jefferson’s view an obnoxious instance of religious intolerance.  He hoped that by bringing Beecher’s arguments to the attention of the public, he would lessen the damage these views might otherwise inflict. On reflection, Jefferson dropped the section on attempts to spread New England’s religious influence from his letter to Spafford. Instead, he passed the text on to the newspaper editor Thomas Ritchie along with his permission to print the essay as an anonymous contribution to the Richmond Enquirer.  The copy sent to Ritchie has not been found, but Jefferson’s retained draft and the version adapted and published by Ritchie are printed in full below.

          